On petition for rehearing it is insisted that this court has held that the determining resolution required by the statute to be adopted by the governing body of the town as to benefits and special assessments, is essential to protect organic property rights of those whose property is assessed and cannot be dispensed with; and that consequently such resolution should be duly pleaded in this case. But that holding has relation to the validity of special assessments made under statutory authority byadministrative officers, and such holding is not applicable wherevalidating statutes in effect make statutory assessments by confirming irregular and invalid assessments made by officers under statutory authority. Proper determining resolutions as to benefits and corresponding assessments are essential *Page 368 
when administrative assessments under statutory authority are relied on; but not when validating statutes are in effectstatutory assessments.
The statutes referred to in the opinion have validated all theacts and proceedings of the Town Council in the pavement and improvement of certain streets and avenues of the town, made pursuant to definitely stated resolutions of the Town Council; and such statutes have ratified, approved, confirmed and validated, the special assessments heretofore levied, made and entered against the property abutting upon said streets and avenues, and in the several blocks abutting thereon as the same appear upon the assessment rolls heretofore adopted and entered, and such statutes have also declared the same to be valid and existing liens against the respective lots, pieces or parcels of land as described and set out in said rolls. Chapter 14000, Acts of 1929.
The validating statutes having in effect made statutory
assessments predicated upon records of acts and proceedings of the Town Council under then existing statutory authority, and having declared such assessments to be valid and existing liens against the respective lots as described in the assessment rolls theretofore adopted and entered by the town officials, the resolutions of the Town Council became immaterial in so far as they determined benefits and assessments with reference to abutting property; and such resolutions of the Town Council are now evidentiary records of facts upon which the validating statutes operated to impress assessments liens upon identified property for street improvements. The validating statute having in effect determined the benefits and impressed the liens, it was not necessary to plead the determining resolutions as such in enforcing the statutory assessment liens upon the lots and *Page 369 
pieces or parcels of land as described and set out in the assessment rolls referred to in the statutes.
REHEARING DENIED.
ELLIS, C.J., and WHITFIELD, TERRELL and DAVIS, J.J., concur.
BROWN, and BUFORD, J.J., concur specially.